GREEN, Judge.
Baron Daniels challenges the order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order without prejudice to any right Daniels might have to file a facially sufficient claim for relief under Florida Rule of Criminal Procedure 3.800 alleging that the error is apparent from the face of the record. See Slingbaum v. State, 751 So.2d 89 (Fla. 2d DCA 1999).
Affirmed.
PARKER, A.C.J., and WHATLEY, J., concur.